DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10 has been amended to depend from claim 8;
Claim 12 has been amended to depend from claim 8.

Allowable Subject Matter
Claims 1-8, 10-12 are allowed.

Examiner’s Comment: There appears to be a misnumbering within the claim set as claim 9 has been omitted.  The examiner, to expedite prosecution, has amended claims 10 and 12 to depend from independent claim 8 as claim 9 does not exist.  Claim 9 stands as cancelled.

The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and the closest prior art has been cited in the application history.  With regard to independent claims 1, 5 and 8, the examiner believes that Smith (US 2009/0256402) is the closest prior art of record.  Smith teaches a recliner mechanism for a seating unit, comprising: a pair of base plates (30), coupled together (via 46) in spaced relation (see Figure 3), each base plate having a front end and a rear end (see Figure 2); and a pair of mechanisms operable to move between a closed position and at least a reclined position (see Figures 1 and 2), with one mechanism coupled to each base plate (see items 64), each mechanism comprising: a seat frame assembly (14), a first roller track and a second roller track (items 40, left and right), a trolley (46) comprising a first roller (52) coupled to the first roller track and a second roller (52) coupled to the second roller track, a back assembly (16) pivotally coupled to the base plate (30), and a footrest linkage (18a) coupled to the seat frame assembly (14 – see Figure 4) and having an extendable footrest (18), wherein the footrest linkage moves the extendable footrest between a retracted position when the mechanism is in the closed position and an extended position when the mechanism is in the reclined position (see Figures 1 and 2).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARK R WENDELL/Primary Examiner, Art Unit 3636